DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species A in the reply filed on 9/13/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Line 2 of claim 29 recites “one, or two or more several units of the electrical energy transporter” and “one, or two or more several units of the designated electrical energy distribution place”. It is unclear what quantity is intended by “two or more several”.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2008/0272233 to Marlin.
Regarding claims 1, 8, and 9, Marlin teaches a method for implementing an atmospheric power generation system comprising
configuring a photovoltaic power generator 104 that is a photovoltaic power generation facility producing (generating) electricity using light energy of the sun in the sky (Fig. 1, ¶0024, 0025)
configuring an electricity storage device 402 storing (accumulating) electricity produced (generated) by the photovoltaic power generator 104 in the sky (Fig. 4, ¶0044, 0045) such that the stored (accumulated) electricity can be transmitted to a designated electrical energy distribution place (410 transmits electrical energy to distribution place 504; Fig. 5, ¶0046)
configuring an electrical energy transporter including the photovoltaic power generator 104 and the electricity storage device 402 (the generator 104 and device 402 are part of elements 100, 400, respectively; those elements are configured to transport electrical energy between themselves and a distribution place; ¶0026-0029) and performing an electricity producing/transporting cycle one time or continuously two ore more times between the sky and the designated electrical energy distribution place (¶0045: “Electrical energy may be stored in the collection and storage device 402 may be stored for a predetermined time and then transmitted to a terrestrial collection and storage device… The electrical energy in the collection and storage device 402 may be transmitted to the terrestrial collection and storage device at any predetermined time…”)
configuring a designated electrical energy distribution place 504 receiving electrical energy brought by the electrical energy transporter from the sky by producing (generating) and storing photovoltaic electricity, or transmitting the received electrical energy to an electricity consumer (¶0046, 0047)
connecting electrical circuits (cable 106, transmitter 112, receiver 404) such that electricity produced (generated) by the photovoltaic power generator 104 is stored (accumulated) in the electricity storage device 402 while the electrical energy transporter stays in the sky
bringing electrical energy produced (generated) in the sky to the designated electrical energy distribution place 504 by performing the electricity producing/transporting cycle between the sky and the designated electrical energy distribution place by means of the electrical energy transporter (see previously cited passages).
Per claims 8 and 9, Marlin teaches the limitations of claim 1. In order to manufacture the electrical energy transporter to generate buoyancy, weight (mass) corresponding to a volume of the electrical energy transporter is made smaller than weight (mass) to the same volume of surrounding air (¶0022). 
The weight (mass) corresponding to the volume of the electrical energy transporter is made smaller than the weight (mass) to the same volume of the surrounding air by a first method that generates natural buoyancy by forming a chamber (internal cavity 102) having a predetermined volume in the electrical energy transporter (both 100, 400 are formed as described) and filling the chamber with the buoyant substance (CO2 or any other gas or mixture of gases; ¶0022, 0023).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 18, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0118173 to Cardoso, and further in view of US PGPub 2019/0296685 to Abraham (of record).
Regarding claims 1-3, 6, 18, and 29-31, Cardoso teaches a method for implementing an atmospheric power generation system comprising
configuring a photovoltaic power generator 5a that is a photovoltaic power generation facility producing (generating) electricity E1 + E2 + E2’ using light energy of the sun in the sky (Figs. 1d, 1e, ¶0101, 0103)
configuring an electricity storage device 3’a storing (accumulating) electricity produced (generated) by the photovoltaic power generator 5a in the sky such that the stored (accumulated) electricity E1 can be transmitted to a designated electrical energy distribution place (¶0103: “power transmission only takes place when and in the amount as requested by respective receivers (B1, . . . ) during a given period of time, and generated power meant for supply uses (E1) is stored in an auxiliary battery (3a)”)
configuring an electrical energy transporter 10a including the photovoltaic power generator 5a and the electricity storage device 3’a and performing an electricity producing/transporting cycle one time or continuously two or more times between the sky and the designated electrical energy distribution place B1 
configuring a designated electrical energy distribution place B1 receiving electrical energy brought by the electrical energy transporter from the sky by producing (generating) and storing photovoltaic electricity, or transmitting the received electrical energy to an electricity consumer 
providing electrical connections such that electricity produced (generated) by the photovoltaic power generator is stored (accumulated) in the electricity storage device 3’a while the electrical energy transporter 10a stays in the sky
bringing electrical energy produced (generated) in the sky E1 to the designated electrical energy distribution place B1 by performing the electricity producing/transporting cycle between the sky and the designated electrical energy distribution place by means of the electrical energy transporter (see previously cited passages).
Cardoso does not specifically teach that the step of providing electrical connections requires connecting electrical circuits. Abraham teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to provide electrical connections by connecting electrical circuits because to get an appropriate current and voltage from the electrical energy transporter (¶0019, 0026).
Regarding claims 2, 3, and 6, modified-Cardoso teaches the method of claim 1. Cardoso teaches that the electrical energy transporter 1a is manufactured so that a total amount of electrical energy produced (generated) and brought (transported) to an analogous designated electrical energy distribution place from the sky an electricity producing/transporting cycle E1+E2+E2’ (Fig. 1d) should be larger than a total amount of energy that is used (consumed) E2+E2’ through one time of the electricity producing/transporting cycle (¶0103), by using force (energy) of nature as a portion of energy required to operate (driving) the electrical energy transporter (¶0061, 0103, 0012).
The force (energy) naturally obtained using the principle of nature is buoyancy that pushes an object in the air opposite the gravity of earth (while the terms “buoyancy” and “gravity” are not used in the reference, a skilled artisan would understand that the lighter than air gas in the fixed volume functions to push the transporter opposite the gravity of earth).
Per claim 18, modified-Cardoso teaches the method of claim 1. The electricity producing transporting cycle (Fig. 1d) is a sequential process in which the electrical energy transporter 10a flies up to the sky (level H1), produces (generates) and accumulates (stores) photovoltaic electricity E2+E2’ while staying in the sky, and then returns to a designated place A1 (¶0103). In an embodiment, the designated place A1 and designated electrical energy distribution place B1 are coincident (Fig. 1b, ¶0101), thus the transporter 10a returns to the designated electrical energy distribution place. 
Cardoso teaches that photovoltaic electricity can be generated after return to the designated electrical energy distribution place (¶0105: “it is possible to consider energy generation during at least some of the ground period”). Further, Cardoso teaches alternative embodiments in which energy is transmitted after return to an energy distribution place (Fig. 2e, ¶0108). While Cardoso does not specifically teach that brought electrical energy is transmitted upon return to the designated electrical energy place, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to do so because energy transmission after a producing/transporting cycle is within the scope of the invention. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Per claim 29, modified-Cardoso teaches the limitations of claim 1. One or two or more units of the electrical energy transporter 10a, 10b, 10c, etc. are manufactured and one, or two or more of the units of the designated electrical energy distribution place A1, A2, A3, A4 are formed (Fig. 1f, previously cited passages). The electrical energy transporters fly up to the sky (height H1). The electrical energy transporters 10a, 10b, 10c, etc. produce (generate) photovoltaic electrical energy through photovoltaic power generators 5a mounted on main bodies 1a, 1b, 1c, etc. and accumulate (store) the photovoltaic energy E2+E2’ in electricity storage devices 3a, 3b, 3c, etc. mounted on the main bodies while staying in the sky, and then return to the designated electrical energy distribution places A1, A2, A3, A4. The electrical energy transporters fly up again to the sky (during another period denoted in Fig. 1d), produce (generate) and accumulate (store) photovoltaic electrical energy E2+E2’ again while staying in the sky, and then return again to the designated electrical energy distribution places A1, A2, A3, A4, and continuously repeat this process one time or two or more times (daily).
Cardoso teaches that photovoltaic electricity can be generated by the electrical energy transporters after return to the designated electrical energy distribution place (¶0105: “it is possible to consider energy generation during at least some of the ground period”). Further, Cardoso teaches alternative embodiments in which energy is transmitted after return to an energy distribution place (Fig. 2e, ¶0108). While Cardoso does not specifically teach that brought electrical energy from the electrical energy transporters is transmitted to the designated electrical energy place upon return, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to do so because energy transmission after a producing/transporting cycle is within the scope of the invention. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
As electricity is delivered, or sent to electricity consumer (electricity customer) from the designated electrical energy distribution places A1, A2, A3, A4, the photovoltaic electrical energy brought in the way of modified-Cardoso is transmitted to the designated electrical energy distribution places, and then transmitted to the designated electrical energy distribution places, delivered, or sent to each electricity consumer (electricity customer) on the ground.
Per claims 30 and 31, modified-Cardoso teaches the limitations of claim 1. The electrical energy transporter 10a is an aircraft (see previously cited passages). The transporter is described as autonomous with automatic control (¶0074). While the reference does not describe the aircraft as a drone, a skilled artisan would understand that the electrical energy transporter 10a is a drone within the broadest reasonable interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/               Primary Examiner, Art Unit 1726